Name: 80/173/EEC: Commission Decision of 22 January 1980 approving a programme for improving the conditions under which grass seed for the production of fodder is marketed in the Netherlands pursuant to Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-13

 Avis juridique important|31980D017380/173/EEC: Commission Decision of 22 January 1980 approving a programme for improving the conditions under which grass seed for the production of fodder is marketed in the Netherlands pursuant to Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 036 , 13/02/1980 P. 0031 - 0031****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 22 JANUARY 1980 APPROVING A PROGRAMME FOR IMPROVING THE CONDITIONS UNDER WHICH GRASS SEED FOR THE PRODUCTION OF FODDER IS MARKETED IN THE NETHERLANDS PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/173/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE NETHERLANDS GOVERNMENT COMMUNICATED ON 12 JULY 1979 A PROGRAMME FOR IMPROVING THE CONDITIONS UNDER WHICH GRASS SEED FOR FODDER PRODUCTION IS MARKETED ; WHEREAS THE SAID PROGRAMME RELATES TO THE SETTING UP OF REGIONAL CENTRES FOR RECEIVING AND DRYING GRASS SEED FOR FODDER PRODUCTION WITH THE AIM OF IMPROVING THE SEED QUALITY AND RATIONALIZING THE DRYING , AND THEREBY INCREASING THE SEED PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE GRASS SEED SECTOR ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR IMPROVING THE CONDITIONS UNDER WHICH GRASS SEED FOR FODDER PRODUCTION IS MARKETED , COMMUNICATED BY THE NETHERLANDS GOVERNMENT ON 12 JULY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT